DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Georg Hasselmann on 1/21/2022.
The application has been amended as follows: 

5. (Currently Amended) The method as claimed in claim [[3]]4, wherein the SLAM algorithm is used for calculating intrinsic parameters of the image capture device.

Allowable Subject Matter
Claims 1-26 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 

With respect to claim 1, the closest prior art Blonde et al (EP2608109 of record) and/or Trumm et al. (PGPUB 20110007269), fails to disclose in combination with all of the other elements of the claim wherein a method of measuring local refractive power of a lens comprised the steps of capturing at least two first image representations from different recording positions relative to the head; capturing at least 
Modification of the prior art to include the multiple images from different positions and then determining a local lens dioptric power using the second images and the at least 2 structure points therein would require completely redesigning the method of measurement performed by Blonde, which would break the system. Blonde relies on 1 pair of images of a wearer’s face with and without their eyeglass frames. Applicant’s invention differs in that it is 4 separate images of at least the left eye and/or the right. The comparison made by Blonde is also different. Blonde only looks at the wearer’s iris (1 structure point) after calibrating the pair of images. The inclusion of an additional 2 images from different locations would break the calibration of the images. The prior art fails to teach or suggest a method of capturing 2 pairs of images containing a pair of eye structure points from different angles for determining ophthalmic lens power. Therefore, the application is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872